Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on September 11, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,7,8, 10-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et. al. U.S. Patent Pub No. 2007/0245074 (hereinafter Rosenbluth) in view of Nakadai et. al. US Patent No. 2015/0120649 (hereinafter Nakadai).
Regarding Claim 1, Rosenbluth teaches computer-implemented method comprising: receiving, by a processor, a request from a requestor for available memory space in main memory (Fig.1,3, 4, 7; Para17-18, 22-25 "each micro engine 110 is a 32-bit processor with an instruction set and architecture specially optimized for fast-path data plane processing" Para33-34 "Data retrieved and stored in response to a put request or get request is retrieved from on-chip (internal) memory, that is, head of ring 302-1 ... , 302-N in the ring buffer 106." Para43-44 "All put and get requests are sent from the micro engine to the ring manager 300 and the ring manager 300 has complete control of all spills and refills." Para60-63 put corresponds to write request); 
searching, by the processor, a memory zone of a plurality of memory zones in the main memory for the requested available memory space, wherein the plurality of memory zones is arranged in a ring structure and a separate structure(Fig.1, 3, 4, 7; para17-18, 32-34 "The ring manager 300 includes some control logic 304, head and tail pointers 306 and some data memory referred to as a "ring buffer"106" Para59-63 ); and 
allocating, in response to the processor finding the requested available memory space, the found available memory space to the requestor (Fig.3, 4, 7; Para32-34, 37-40 "When the allocated block is full, another block is allocated for the ring" Para60-63 "At block 702, if the request is to add data to the ring, for example, a put request from a producer thread 308, the ring manager 300 checks the head and tail pointers 306 associated with the ring to see if the ring buffer has space for the data.").  
However, Rosenbluth fails to teach but Nakadai teaches a separate tree structure (Fig.2,3,6A, 7,10; Para15 "a tree storage unit for storing a tree structure data unit with respect to each attribute including a plurality of tree nodes" Para70-72).
	Rosenbluth and Nakadai are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rosenbluth, and incorporating the tree structure, as taught by Nakadai.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Nakadai (Para3-4).
Regarding claim 2, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, the combination teaches searching a last used memory zone in the ring structure prior to searching the tree structure(Nakadai: Fig.2,3,6A, 7,10; Para15; Para70-72); and allocating, in response to finding the requested available memory space in the last used memory zone, the found available memory space to the requestor (Rosenbluth: Fig.1, 3, 6, 8; Para17-18 tail corresponds to last used memory; Para28-29,52-54, 56-57).
Regarding claim 3, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, the combination teaches searching a last used memory zone in the ring structure prior to searching the tree structure(Nakadai :Fig.2,3,6A, 7,10; Para15 "a tree storage unit for storing a tree structure data unit with respect to each attribute including a plurality of tree nodes" Para70-72); and searching, in response to not finding the requested available memory space in the last used memory zone of the ring structure, the tree structure for the requested available memory space;  allocating, in response to finding available memory space, the found available memory space to the requestor(Rosenbluth Fig.3, 4, 7; Para32-34, 37-40 "When the allocated block is full, another block is allocated for the ring" Para60-63 "At block 702, if the request is to add data to the ring, for example, a put request from a producer thread 308, the ring manager 300 checks the head and tail pointers 306 associated with the ring to see if the ring buffer has space for the data.").  .
Regarding claim 6, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, Rosenbluth teaches wherein the ring structure includes a plurality of rings that respectively connect subsets of memory zones based on a type of memory and an amount of memory space (Fig.1, 3, 6, 8; Para17-18, 59-63,65-67 "16 bytes may be allocated per ring,").
Regarding claim 7, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, Nakadai teaches wherein the tree structure comprises at least one static node in communication with at least one memory zone (Fig.2, 3, 7, 10 Para15 "the tree structure data unit including a root tree node including at least one entry formed with a pointer pointing to a child tree node associated with the link destination logical node and a value indicating a value range for selecting the pointer." Para71-73 "root tree node" corresponds to static node).  
Regarding claim 8, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, Rosenbluth teaches wherein the plurality of memory zones are divided into a first group of memory zones having memory space for less than a threshold memory barrier and a second group of memory zones having memory space for greater than the threshold memory barrier (Fig.1, 3, 7, Para17-18 "If the ring buffer allocated to a given ring becomes full, data from the tail of the ring in the ring buffer is spilled out to off-chip (external) high latency memory" Para59-63).   
Regarding claims 10-12, 15-17, and 19-20, the combination of Rosenbluth and Nakadai teaches these claims according to the reasoning set forth in claim 1-3, 6-8.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Nakadai as applied to claim 1 above, further in view of Kochunni et. al. US Patent No. 2016/0283274 (hereinafter Kochunni).
Regarding claim 4, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	However, the combination fails to clearly specify but Kochunni teaches receiving a type of memory and an amount of memory space with the request for available memory space; searching for available memory space based on the requested type of memory and the amount of memory space (Fig.1F, G, Para283-284 "embodiment, the resource allocation request specifies the type and the amount of the resources needed to run the first job.").   
	Rosenbluth, Nakadai, and Kochunni are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rosenbluth and Nakadai, and incorporating the command with memory type, as taught by Kochunni.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known approach of data management, as suggested by Kochunni (Para 2-3).
Regarding claim 13, the combination of Rosenbluth, Nakadai, and Kochunni teaches these claims according to the reasoning set forth in claim 4.
Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Nakadai as applied to claim 1 above, further in view of Imbierski et. al. US Patent No. 2016/0283274 (hereinafter Imbierski).
Regarding claim 5, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, Rosenbluth teaches wherein the plurality memory zones include memory zones of permanent memory space (Fig.1, 3, 4, 7, 8; para17-18, 32-34, 59-63).
	However, the combination fails to teach but Imbierski teaches memory zones of reconfigurable memory space (Fig.9; Para83-85 "Removable storage drive 914 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive").
	Rosenbluth, Nakadai, and Imbierski are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rosenbluth and Nakadai, and incorporating the reconfigurable memory, as taught by Imbierski.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known type of memory.
Regarding claim 9, the combination of Rosenbluth and Nakadai teaches all the limitations of the base claims as outlined above.
	Further, Rosenbluth teaches wherein the first group comprises memory zones of permanent memory (Fig.1, 3, 4, 7, 8; para17-18, 32-34, 59-63).
	However, the combination fails to teach but Imbierski teaches the second group comprises memory zones of permanent memory space and memory zones of reconfigurable memory space (Fig.9; Para83-85 "Removable storage drive 914 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive").
	Rosenbluth, Nakadai, and Imbierski are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Rosenbluth and Nakadai, and incorporating the reconfigurable memory, as taught by Imbierski.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known type of memory in art.
Regarding claim 14 and 18, the combination of Rosenbluth, Nakadai, and Imbierski teaches these claims according to the reasoning set forth in claims 5 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karr US. 2016/0070535 teaches write to ring buffers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135